—In a proceeding pursuant to CPLR article 78 to review a determination of the Board of Zoning Appeals of the Incorporated Village of Valley Stream denying an application for a special use permit, the appeal is from a judgment of the Supreme Court, Nassau County (McCaffrey, J.), dated March 30, 1999, which granted the petition and annulled the determination.
Ordered that the judgment is affirmed, with costs.
Issuance of a special use permit, subject to reasonable conditions, was a duty imposed upon the Board of Zoning Appeals of the Incorporated Village of Valley Stream (hereinafter the Board) upon a showing that the proposed plan met the requirements of the local ordinance (see, Pleasant Val. Home Constr. v Van Wagner, 53 AD2d 863). The findings of the Board were not supported by objective and reliable evidence. The generalized objections and speculative fears of the community, without more, were insufficient to justify the denial of the special use permit (see, Matter of Huntington Health Care Partnership v Zoning Bd. of Appeals, 131 AD2d 481). Bracken, J. P., Sullivan, Altman and McGinity, JJ., concur.